—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1989, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he had insufficient earnings or weeks of employment in his base period.
Although it was established that claimant did work for the employer, no payroll records were kept and claimant was paid in cash. Furthermore, claimant failed to produce any documentation showing how long he worked for the employer or the amount of remuneration he received. While he contended that he had kept a record of his weekly earnings, he did not produce these records at the first hearing; nor did he produce them at the second hearing although specifically asked to do so. Whether a claimant has sufficient weeks of employment to entitle him to receive unemployment insurance benefits is a question of fact for the Unemployment Insurance Appeal Board to resolve and, under the circumstances of this case, the Board’s rejection of claimant’s testimony and its conclusion that claimant had failed to establish that he had the required weeks of employment is supported by substantial evidence and *945must be upheld (see, Matter of Biondo [Levine], 52 AD2d 656; Matter of Mitagstein [Catherwood] 32 AD2d 584).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.